—

Case 2:20-cr-00175-RFB-VCF Document 11 Filed 07/31/20 Page 1of1

 

 

 

 

 

 

oOo Oo NN DN DH FF WY NH

fhm kmh mek
ao nN DO CA BS DH NH KH SDS

 

NO NY NV YO NY NN UN Ne
sa Dn A B&F YD NO |= OD 0

NY
oO

 

RECEIVED
— {ntereo —__ SERVED ON
ee COUNSEL/PARTIES OF RECORY
JUL 3 1 2020
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA COURT
CLERK US DISTRICT
ake . DISTRICT OF NEVADA net |
ee
: (ee L
UNITED STATES OF AMERICA, Case No. 2:20-cr- 175 CFB" VOF
Plaintiff,
WAIVER OF RIGHT TO APPEAR IN
v. PERSON AT CRIMINAL PROCEEDING
Christopher Wowk
Defendant.

 

 

I understand that I have a right to appear in person in court at the initial appearance and
detention hearings in this case scheduled for _Ju Wy Z\ , 2020. I have been advised of the
nature of these proceedings and my right to appear in person. I have been informed that I may
appear by video teleconference, or telephone conference if video conference is not reasonably
available, in light of the spread of the COVID-19 virus in the District of Nevada and in order
to protect my health and safety, as well as those of the attorneys, the court and court staff.

Understanding my right to appear in person, I knowingly and voluntarily waive my right
to appear at this proceeding in person, and I consent to appear by video teleconference or by
telephone conference where the video teleconference is not reasonably available. I consulted

with my attorney prior to deciding to waive my right to appear in person at this proceeding.

 

 

_SI Christopher Hause
Defendant’s Signature (date)
Lait A: ‘ UL21120O10 ZAZZEndog
Signature of Defendant’s Attorney (date) Judge’s Signature (date)
CAM FERENBACH
. . U.S. MAGISTRATE JUDGE
Aarin Biyse Kevorvian

 

Printed Name of Defendant’s Attorney Judge’s Printed Name and Title

 
